DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s Reply of September 30, 2022.

Claim 16 has been cancelled and claims 17-19 added.

Applicant’s amendment to claims 1 and 12 overcome the previously presented 35 USC 102(a)(1) rejection thereof.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings were received on January 19, 2021.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 12:  Claims 1 and 12 have been amended to require “predicting a physical condition of one or more equipment elements using the generated sensor data and a natural frequency of the one or more elements, the one or more equipment elements located at surface or downhole”.  However the claims fail to correlate the “one or more equipment elements” to the “wellhead equipment” and/or “downhole activity”.  Further, the claimed “vibration sensor[s]” is only recited as providing data with respect to the wellhead equipment.  As such, it is unclear one) what the “one or more equipment elements” is referring to and two) how the sensors associated with the wellhead equipment are also associated with the “one or more equipment elements”. 

Regarding claims 2-11, 13-15, and 17-19:  These claims are rejected due to their dependence on claims 1 or 12. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frosell (US 2015/0240619) in view of Adan et al. (US 2008/0006089, Adnan).

Regarding claim 1:  Frosell discloses a method for monitoring an internal operational state of a wellhead equipment 110 and downhole activity, and the various equipment elements thereof, Abstract, [0022], the method comprising the steps of:
(a) in response to a vibration of the wellhead equipment caused by a change in the internal operational state of the wellhead equipment or a downhole event [0007], [0022], generating an electronic sensor signal with a vibration sensor 122a-f – [0024]-[0029] of a sensor device 122/128 on the wellhead equipment, the sensor device comprising more than one vibration sensor 122a-f;
(b) generating sensor data based on the generated electronic sensor signal [0033], [0034]; and
(c) transmitting an electronic data signal 130 for the generated sensor data via a communications network to a user device [0031].

Frosell discloses all of the limitations of the above claim(s) except for the method further comprising predicting a physical condition of one or more equipment elements using the generated sensor data and a natural frequency of the one or more elements, the one or more equipment elements located at surface or downhole.
Adnan discloses a method and system for monitoring the integrity of a pump used in oilfield operations such as hydraulic fracturing Abstract, [0003].  The pump integrity monitor 101 measures acoustic vibrations of the pump 100 using vibration sensors 110, 179.  The monitor analyzes the data from the sensors to determine, from the measured frequency, the condition of the pump assembly including if the pump is prone to failure [0026], [0039].  This includes determining if the measured frequency exceeds pre-determined threshold values such as the natural operating frequency of the pump which would in indicative of unhealthy pump conditions [0058] such as pump failure [0026].
While Adnan fails to specifically use the term “predict” or “predicting” with respect to the unhealthy condition of the pump, the monitoring of the frequency of the pump and comparing it to pre-determined threshold values, including the natural frequency of the pump, is the same process for “predicting” as set forth on page 20, line 19 through page 21, line 10 of the instant application.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Frosell to include the step of predicting a physical condition of the one or more equipment elements based on the sensor data and the natural frequency of the equipment as suggested by Adnan in order to have been able to recognize unhealthy conditions of the equipment [0058].  This would have achieved the predictable results of preventing catastrophic failure by allowing needed repairs to be made in a timely manner.
	
Regarding claim 2:  Wherein the step of transmitting the electronic data signal is performed in real time with respect to the step of generating the sensor data [0032] Fig 1 of Frosell.

Regarding claim 3:  Wherein:
(a) the sensor device further comprises a sensor memory 208 – [0031] Fig 1 of Frosell; 
(b) the method further comprises storing the generated sensor data in the sensor memory [0032] Fig 1 of Frosell; and 
(c) the electronic data signal is generated based on the sensor data stored in the sensor memory [0032] Fig 1 of Frosell.

Regarding claim 4:  Wherein:
(a) the method further comprises receiving a query from the user device via the communications network [0034] Fig 1 of Frosell; and
(b) the step of transmitting the electronic data signal is responsive to receiving the query [0034] Fig 1 of Frosell.

Regarding claim 5:  The method further comprising generating a report on a user output device 132 Fig 1 of Frosell of the user device, the report comprising an audible or a visible representation of the transmitted sensor data [0035], [0054] Fig 1 of Frosell.

Regarding claim 6:  The method further comprising mounting the sensor device on the wellhead equipment Fig 1, [0027] Fig 1 of Frosell.

Regarding claim 7:  The method further comprising using the generated sensor data to make real-time decisions to maintain or adjust operations as a job is happening [0032]-[0035], [0037] Fig 1 of Frosell. 

Regarding claim 8:  The method further comprising using the generated sensor data to determine a proper isolation of well bore zones [0038] Fig 1 of Frosell.

Regarding claim 10:  The method further comprising using the generated sensor data at the end of a job as a reference to compare to another job [0034] Fig 1 of Frosell.

Regarding claim 11:  Wherein the downhole event comprises an event selected from the group consisting of fractures due to fracking, burst discs rupturing, packers setting, casing breaching, seismic activity due to fracking, and a combination thereof [0022] Fig 1 of Frosell.

Regarding claim 12:  Frosell discloses a sensor device 122/128 for monitoring an internal operational state of a wellhead equipment 110 and downhole activity [0022], and the various equipment elements thereof, the sensor device used with a user device 132 in communication with the sensor device via a communications network [0031], the sensor device mounted or mountable on the wellhead equipment Fig 1, the sensor device comprising:
(a) more than one vibration sensor 122a-f – [0024]-[0029] for generating an electronic sensor signal in response to a vibration of the wellhead equipment;
(b) a sensor communication device for transmitting electronic signals to the user device via the communications network [0033], [0034];
(c) a processor 128 operatively connected to the vibration sensor, the sensor communication device, and a sensor memory 208 – [0031] comprising a non- transitory computer readable medium storing a set of instructions executable by the sensor processor to implement a method comprising the steps of:
(1) generating a sensor data based on the electronic sensor signal generated by the vibration sensor [0033], [0034]; and 
(ii) transmitting an electronic data signal for the generated sensor data via the communications network to the user device, using the sensor communication device [0031]. 

Frosell discloses all of the limitations of the above claim(s) except for the method further comprising predicting a physical condition of one or more equipment elements using the generated sensor data and a natural frequency of the one or more elements, the one or more equipment elements located at surface or downhole.
Adnan discloses a method and system for monitoring the integrity of a pump used in oilfield operations such as hydraulic fracturing Abstract, [0003].  The pump integrity monitor 101 measures acoustic vibrations of the pump 100 using vibration sensors 110, 179.  The monitor analyzes the data from the sensors to determine, from the measured frequency, the condition of the pump assembly including if the pump is prone to failure [0026], [0039].  This includes determining if the measured frequency exceeds pre-determined threshold values such as the natural operating frequency of the pump which would in indicative of unhealthy pump conditions [0058] such as pump failure [0026].
While Adnan fails to specifically use the term “predict” or “predicting” with respect to the unhealthy condition of the pump, the monitoring of the frequency of the pump and comparing it to pre-determined threshold values, including the natural frequency of the pump, is the same process for “predicting” as set forth on page 20, line 19 through page 21, line 10 of the instant application.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Frosell to include the step of predicting a physical condition of the one or more equipment elements based on the sensor data and the natural frequency of the equipment as suggested by Adnan in order to have been able to recognize unhealthy conditions of the equipment [0058].  This would have achieved the predictable results of preventing catastrophic failure by allowing needed repairs to be made in a timely manner.

Regarding claim 13:  Wherein the step of transmitting the electronic data signal is performed in real time with respect to the step of generating the sensor data [0032] Fig 1 of Frosell.

Regarding claim 14:  Wherein:
(a) the method further comprises storing the generated sensor data in the sensor memory [0032] Fig 1 of Frosell; and
(b) the electronic data signal is generated based on the sensor data stored in the sensor memory [0032] Fig 1 of Frosell.

Regarding claim 15:  Wherein:
(a) the method further comprises receiving, at the sensor device, a query from the user device via the communications network [0034] Fig 1 of Frosell; and
(b) the step of transmitting the electronic data signal is responsive to receiving the query [0034] Fig 1 of Frosell.

Regarding claims 17 and 18:  Wherein the predicting comprises a predictive failure analysis [0058] of Adnan.

Regarding claim 19:  Wherein the sensor device for being retrofit to a well monitoring system Fig 1 of Frosell.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frosell in view of Adnan as applied to claim 8 above, and further in view of Themig (US 2015/0107829).

Frosell, as modified, discloses that the downhole activity can be the actuation of a sliding sleeve that results the formation of a unique shock wave that is felt at the surface [0022], [0036].  Frosell also discloses that the downhole tools in the described method can be stimulation tools [0021].
Frosell discloses all of the limitations of the above claim(s) except for the method further comprising pumping fracturing fluid into the well bore.
Themig discloses a method for monitoring downhole operations Abstract.  These operations can include the actuation of a sliding sleeve 22/62 to an open position to allow fracturing fluid to be pumped into the wellbore [0007], [0028], [0036].  The actuation of the sliding sleeve emits an oscillation detectable at the surface [0049]-[0051].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the stimulation tool of Frosell, as modified, could be a fracturing valve and thus the method would have included pumping fracturing fluid into the wellbore, as suggested by Themig.  The use of the system and method of Frosell in a fracturing operation would have resulted in the predictable result of being able to positively identify when the sliding sleeve or tool was opened thus altering the operator to when the fracturing process can begin.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
10/27/2022